It is an honour for me to deliver the statement of the President of the Islamic Republic of Mauritania, His Excellency Mr. Mohamed Ould Abdel Aziz, and to speak on his behalf.
“It gives me pleasure, on behalf of the Islamic Republic of Mauritania, to extend to Mr. Mogens Lykketoft our warm congratulations and best wishes on his election as President of the General Assembly at its seventieth session. I am fully confident that his statesmanship, skills and long- standing experience is our best guarantee of success at this session.
“I should also like to express profound thanks to Secretary-General Ban Ki-moon for his great and tireless efforts in the service of international peace
and security and for his promotion of dialogue as an optimum means for addressing current global issues.
“Today, we meet 70 years after the establishment of our great Organization, and those seven decades have been spent in unabated pursuit of the noble goals for which it was founded. We should congratulate ourselves on the achievements of this eventful history, without overlooking the tremendous challenges facing the world in the areas of peace, security and sustainable development. It is our hope that the post-2015 development agenda will effectively address all those challenges. Moreover, we should all work within the framework of the United Nations system to alleviate the burden of foreign debt under which many countries suffer, which impedes their economic growth and jeopardizes their stability and social peace.
“We in the Islamic Republic of Mauritania work tirelessly for the welfare for our people through a range of development projects undertaken by the State, in cooperation with the private sector and our development partners. Over the past few years, our country has obtained remarkable results that have had a positive impact on Mauritanians’ standard of living. Unemployment has been curtailed, and we have widened the base for accessing and improving basic services so as to achieve concrete economic growth. In the area of promoting the rule of law, the Government of Mauritania has worked to strengthen the judiciary system and promote its independence so as to ensure that transparency prevails throughout public affairs.
“In recognition of the organic nexus between security and development, my country has made security and development top national priorities and is working to build a modern republican army equipped with every means to ensure the country’s territorial integrity. We have implemented a multitude of projects in the most impoverished regions and provided welfare for vulnerable groups. This policy has had a positive impact on the security of our homeland and its citizens and bolstered the pillars of social peace.
“Our security development approach does not stop there; we have also worked to promote the culture of dialogue and peaceful debate with all those who go astray by misinterpreting and misunderstanding the purposes of our Islamic religion and have fallen
15-29595 21/23

A/70/PV.18 29/09/2015
into extremism and fundamentalism. They have therefore been engaged by our clergy, under the supervision of the Government — an approach that has yielded concrete results. In order to raise awareness of the benefits of that dialogue, we hosted an international seminar under the theme “Culture of peace and moderation” in order to tackle extremism. The Mauritanian experiment is a good example to follow.
“Our region, the African Sahel, has been exposed over the past few years to a proliferation of networks of organized crime. Drugs, weapons and human beings are trafficked and smuggled through waves of illicit migration and hostage-taking; extremist organizations have also adopted terrorism as a profession and thereby endanger security throughout the region.
“In order to address and face these challenges, Mauritania has worked with its brotherly States of Chad, the Niger, Mali and Burkina Faso to establish the group of five Sahel States with a view to designing a development and security framework as a platform for coordinating the resources of member countries in order to promote security and stability and to work to achieve sustainable development, as envisioned in the post-2015 agenda. In this regard, we appreciate the appointment of a Special Envoy of the Secretary-General for the Sahel, entrusted with dealing with regional issues. That augurs well for good cooperation among the group of five Sahel States and the international community in countering terrorism and organized crime and drafting rules for sound and effective sustainable development.
“Recognizing the importance of maintaining international peace and security, the Islamic Republic of Mauritania has taken the initiative to coordinate with the United Nations by participating in its peacekeeping operations. We contributed a unit of national guards that is deployed in the city of Bouaké in the sister State of Côte d’Ivoire. We are also preparing to dispatch an infantry battalion of 450 troops and a national gendarmes unit of 140 officers in order to contribute to establishing peace in the Central African Republic. That is our response to the call of duty towards our brotherly African countries in support of peace and security in our continent.
“The Islamic Republic of Mauritania is following with grave concern the serious developments in sisterly Yemen. In this regard, we support Operation Restoring Hope and the tremendous efforts undertaken by the Arab coalition led by the Kingdom of Saudi Arabia to restore the legitimate system of Government to sisterly Yemen, represented by brother President Abdrabuh Mansour Hadi Mansour and his Government, and to implement all relevant Security Council resolutions. We hope that the efforts of the Special Envoy of the Secretary-General for Yemen to solidify peace and security in this sisterly country will be crowned with success.
“On the other hand, the ongoing war and massive destruction, killing and displacement of millions in Syria require us all to support every effort to bring the Syrian parties together at the negotiating table in order to find a political solution to that war, which has been raging far too long. This solution, we hope, will save Syria from further destruction and maintain its territorial integrity.
“In the same vein, we call on our brothers in Libya to agree to a political solution culminating in the formation of a national Government that would organize fair and transparent elections to put an end to the internecine hostilities that have torn Libya asunder and made it a sanctuary for extremist organizations. We trust that the patriotic spirit of the Libyan people and its leaders will move them in that direction so that a State can be established under the rule of law and the Libyan people can enjoy peace and security.
“The Arab-Israeli conflict remains a source of animosity and a threat to international peace and security in a region that is very sensitive and vital to the entire world. Despite the multitude of United Nations resolutions and negotiations that have dragged on for decades, the two parties have failed to reach a formula for a final resolution that would guarantee the rights of the Palestinian people in an independent State, with East Jerusalem as its capital. We condemn settlement activity and unilateral actions that impede the peace process. We also condemn the unjust siege imposed on the Gaza strip, with all its dire consequences for the brotherly Palestinian people.
22/23 15-29595

29/09/2015 A/70/PV.18
“Our continent of Africa faces a multitude of challenges in the economic and security spheres. The many development programmes that have been implemented with our development partners have not achieved the envisaged goals, though some measure of success has been registered. Problems relating to poverty, disease and malnutrition persist and deplete many resources of African countries.
“The outbreak and spread of the Ebola virus disease in some West African countries highlighted the severe shortcomings in the area of fighting epidemics and disease. Despite the fortitude demonstrated by those countries and the generous assistance of African countries and the international community, which stopped the spread of the disease, there is a pressing need to establish a well-developed and integrated health-care system that would protect citizens from diseases and lethal epidemics. There are also many flashpoints of conflict that impede the development of the continent and strain its resources. Despite all these challenges, many African countries succeeded in achieving many of the Millennium Development Goals and are now resolved to implement the 2030 Agenda for Sustainable Development (resolution 70/1).
“Africa, with its enormous economic resources and its demographic weight, deserves to enjoy a permanent seat on the Security Council. From this rostrum, we demand that this reform be undertaken as expeditiously as possible.
“Perhaps the most viable path to achieving peace and security is to promote the culture of peace and the values of tolerance among nations, peoples and civilizations and to uphold justice for all. Leaving issues unresolved for a long time without any prospect of a solution, as well as the widening gap between the poor and the rich and the imbalance in global economic structures, have contributed to increased tension and the spread of the phenomenon of extremism and terrorism.
“We in the Islamic Republic of Mauritania reject all forms of terrorism, while firmly abiding by tolerant Islamic values that renounce violence, extremism and excess. Islamic values call for tolerance and brotherhood, and it is our belief that it is the duty of the international community to find an effective means to halt the tide of terrorism at its roots and dry up its sources.
“The pledges undertaken by the international community at the birth of the Organization will not be fully met unless and until a minimum level of justice in the production and distribution of wealth is achieved. Furthermore, we will not come full circle in delivering on the noble aspirations for which the United Nations was founded without creating conditions in which human beings can live in dignity, freedom and equality. By those means, we could achieve the noble goals for which the United Nations was established.”
